Case: 13-50011      Document: 00512553578         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-50011                                FILED
                                  Summary Calendar                          March 7, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MATEO CASTILLO-RUELAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-779-4


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mateo Castillo-Ruelas appeals the total 324-month sentence imposed
after a jury convicted him of conspiracy to possess with the intent to distribute
100 kilograms or more of marijuana, illegal reentry after having previously
been deported, and being a felon in possession of a firearm. Castillo-Ruelas
argues that the district court erred in calculating the drug quantity and in
imposing an enhancement for obstruction of justice.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50011     Document: 00512553578     Page: 2   Date Filed: 03/07/2014


                                  No. 13-50011

      The district court’s calculation of the quantity of drugs involved in an
offense is a factual determination that we review for clear error. United States
v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). Castillo-Ruelas’s mere opinion
that his brother’s testimony was not credible is not sufficient to undermine the
district court’s credibility determinations or rebut the reliability of the drug
quantity information contained in the presentence report (PSR). See United
States v. Montes, 602 F.3d 381, 384 (5th Cir. 2010); United States v. Ford, 558
F.3d 371, 376-77 (5th Cir. 2009); United States v. Alford, 142 F.3d 825, 832 (5th
Cir. 1998).
      The district court’s determination that a defendant obstructed justice
pursuant to U.S.S.G. § 3C1.1 is also a factual finding that we review for clear
error. United States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008).
Castillo-Ruelas’s mere objection to the obstruction of justice enhancement,
without more, does not suffice to rebut the truth, accuracy, or reliability of the
supporting evidence contained in the PSR. See id. at 208; see also Ford, 558
F.3d at 376-77.
      The district court did not clearly err in calculating the drug quantity or
in imposing an obstruction of justice enhancement. See Betancourt, 422 F.3d
at 246; Juarez-Duarte, 513 F.3d at 208. Accordingly, the judgment of the
district court is AFFIRMED.




                                        2